NOS. 12-22-00036-CR
                                            12-22-00037-CR
                                            12-22-00038-CR

                              IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

RAYMOND LEE BURNS, JR.,                                  §        APPEAL FROM THE 420TH
APPELLANT

V.                                                       §        JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                 §        NACOGDOCHES COUNTY, TEXAS

                                       MEMORANDUM OPINION
                                           PER CURIAM
        Raymond Lee Burns, Jr., acting pro se, filed a notice of appeal, which we construe as a
challenge to an order of December 13, 2021, in which the trial court denied several of
Appellant’s motions in trial court cause numbers F1219203, F1219204, and F1219205. 1 Under
the rules of appellate procedure, the notice of appeal must be filed (1) within thirty days after the
sentence is imposed or suspended in open court, or after the day the trial court enters an
appealable order, or (2) within ninety days after sentence is imposed or suspended if the
defendant timely files a motion for new trial. 2 See TEX. R. APP. P. 26.2(a). Rule 26.3 provides


        1
           Appellant also mentions an arrest of judgment, but a motion in arrest of judgment is made in the trial
court and must be filed “before, but no later than 30 days after, the date when the trial court imposes or suspends
sentence in open court.” TEX. R. APP. P. 22.1, 22.3. Appellant was sentenced in 2012; thus, to the extent his notice
of appeal can be construed as a motion in arrest of judgment, it was required to be filed in the trial court and is
untimely. Appellant is also outside the time for appealing his conviction and sentence. See Burns v. State, Nos. 12-
18-00363-CR, 12-18-00364-CR, 12-18-00365-CR, 2019 WL 210822 (Tex. App.—Tyler Jan. 16, 2019, pet. ref’d)
(mem. op., not designated for publication) (per curiam) (dismissing Appellant’s untimely appeal from 2012
sentence).
        2
           Rule 26.2(a)(2) applies only to an appeal from a conviction and sentence. Molina v. State, No. 12-21-
00038-CR, 2021 WL 1251872, at *2 (Tex. App.—Tyler Mar. 31, 2021, no pet.) (mem. op., not designated for
publication) (per curiam).
that an appellate court may extend the time to file the notice of appeal if, within fifteen days after
the filing deadline, the party “(a) files in the trial court the notice of appeal; and (b) files in the
appellate court a motion complying with Rule 10.5(b).” TEX. R. APP. P. 26.3.
         The order from which Appellant seeks to appeal was signed on December 13; thus,
Appellant’s notice of appeal was due on or before January 12, 2022. See TEX. R. APP. P. 26.2(a).
Appellant filed his notice of appeal on February 28, after expiration of the time for filing a notice
of appeal under Rule 26.2(a) or for seeking a motion to extend under Rule 26.3.
         On March 1, this Court notified Appellant that the information received failed to show
the jurisdiction of the Court, i.e., there was no notice of appeal filed within the time allowed by
the rules of appellate procedure and no timely motion for an extension of time to file
the notice of appeal. See TEX. R. APP. P. 26.2, 26.3. We informed Appellant that the appeals
would be dismissed unless the information was amended on or before March 11 to show this
Court’s jurisdiction. This deadline passed without a response from Appellant.
         “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). This Court is not authorized to extend the time for perfecting
an appeal except as provided by the Texas Rules of Appellate Procedure. See TEX. R. APP.
P. 26.2, 26.3; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v.
State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996). Accordingly, we dismiss Appellant’s
appeals for want of jurisdiction. See TEX. R. APP. P. 43.2(f). All pending motions are overruled
as moot.
Opinion delivered March 23, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                          MARCH 23, 2022


                                        NO. 12-22-00036-CR


                                 RAYMOND LEE BURNS, JR.,
                                         Appellant
                                            V.
                                   THE STATE OF TEXAS,
                                         Appellee


                               Appeal from the 420th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. F1219203)

                   THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 23, 2022


                                         NO. 12-22-00037-CR


                                  RAYMOND LEE BURNS, JR.,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 420th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. F1219204)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 23, 2022


                                         NO. 12-22-00038-CR


                                  RAYMOND LEE BURNS, JR.,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 420th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. F1219205)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.